 In the Matter of HUGHES TOOL COMPANY D/B/A HUGHES AIRCRAFTCOMPANYandNATIONAL UNION, UNITED AIRCRAFT WELDERS OFAMERICA,INDEPENDENTCase No. R-5832 (21-R-,9014).-Decided October 28, 19.43Mr. Irvin Stalmaster,of Los Angeles, Calif., for the Company.Mr. Don Ketchum,of Los Angeles, Calif., for the Union.Mr. Joseph, E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by National Union, United AircraftWelders of America, herein called the Union,allegingthata ques-tion affecting commerce had arisenconcerningthe representation ofemployees of Hughes Tool Company d/b/a Hughes Aircraft Company,Culver, City, California, herein called the Company, the NationalLabor Relations Board provided for an appropriatehearing upondue notice beforeWilliamB. EstermanTrialExaminer.'Saidhearing was held at Los Angeles, California, 'on September 27, 1943.The Company and the Union appeared, participated,and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.aTheTrial Examiner's rulingsmade at thehearing arefree from prejudi-cial errorand are hereby affirmed.All partieswere afforded op-portunity to file briefs with the Board.'This matter was originally consolidated withMatter of Hughes Tool Company d/b/aHughes AircraftCompany,(R-5833),52 N. L R.B 715,for the purpose of hearing.After the close of the hearing it was found that the union involved herein was not servedwith proper notice.The Board therefore ordered the severance of the cases,remandingCase No. 5832 for rehearing.The instant hearing was conducted pursuant to suchremand.7Wood & Plastic Aircraft workers, A. F. of L, International AssociationofMachinists,and Pattern Makers Association,involved in Case No.R-5833,(see footnote1,supra)were served with notice of hearing but did not appear.53 N. L. R. B., No. 40.194 GHUGHES AIRCRAFT COMPANY195Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHughes Tool Company d/b/a Hughes Aircraft Company is aDelaware corporation licensed to do business in the State of Cali-fornia.Its aircraft activities within the State of California areconducted under the name of Hughes Aircraft Company.The Com-pany operates plants at Culver City, Hollywood, and Los Angeles,California; the plants located at Culver City and Los Angeles, Cali-fornia, known as the St. Andrews plant, are involved herein.The,Company is engaged in the engineering and construction of threeprototype cargo planes at the Culver City plant and is engaged inthemanufacture of aircraft parts and aircraft assemblies at theSt.Andrews plant.All of the raw materials used at the CulverCity plant are purchased and furnished to the Company withoutcharge by Defense Plant Corporation, an instrumentality of theUnited States Government.During 1942, raw materials and sup-plies valued in excess of $500,000 were so furnished, of which notless than 9G percent was purchased from sources outside the State ofCalifornia.Approximately 90 percent of the raw materials used atthe St. Andrews plant during the year 1942 was purchased fromsources outside the State of California.During the same period, ap-proximately 75 percent of the finished products from the St. Andrewsplant was shipped to points outside the State of California.Wefind that the Company is engaged in commerce within the meaningof the National Labor Relations Act.II.THEORGANIZATION INVOLVEDNational Union, United Aircraft Welders of America, is an inde-pendent labor organization, admitting to .membership employees ofthe Company.M. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to deal with any labor organization in theabsence of certification by the Board.A statement prepared by a Field Examiner of the Board, introducedinto evidence at the hearing, indicates that the Union represents a 196DECISIONSOF NATIONALLABOR RELATIONS BOARDsubstantial number of employees in the unit hereinafter found to beappropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITWe find, in accordance with an agreement of the parties, that allemployees of the Company at its Culver City and St. Andrews plantswho are engaged more than 50 percent of their time as oxyacetylene,oxyhydrogen, electric are welders employed to do-fusion welding, gastorch cutters, helpers in the foregoing categories, tackers, and appren-tice welders, including leadmen, but excluding operators of mechanicalspot-welding machines, as distinguished from what is know in thetrade as tack welding, excluding also all clerical, engineering, plantprotection, administrative, executive, professional, office, and technicalemployees, supervisors above the rank of leadmen,, and any othersupervisory employees with authority to hire, promote, discharge,,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, and excluding also all other pro-duction and maintenance employees not herein specifically mentioned,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.4V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in said Direc-tion.DIRECTION OF ELECTION-By virtue of and pursuant' to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Hughes Tool8The statement submitted by the Field Examiner shows that the Union submitted 17authorization cards, 14 of which bear names of peisons whose names appear on the Com-pany's pay roll of April 15,1943; there are 15 employees in the appropriate unit.4Matter of HughesToolCompany d/b/a Hughes Aircraft Company,see footnote 1,supra,the Board excluded"welders"from the appropriate unit. HUGHES 'AIRCRAFTCOMPANY197Company d/b/a Hughes Aircraft Company, Culver City, California,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this, Direction,.underthe direction-and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National LaborRelations Board; and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by National Union, United Aircraft Welders of Amer-ica, Independent, for the purposes of collective bargaining.